A cross-examination that tends to show interest or bias of a witness is "relevant to the issue." Ex parte State (Johnson v. State) 199 Ala. 255, 74 So. 366; Whitsett v. Belue, 172 Ala. 256,265, 54 So. 677; Houston Biscuit Co. v. Dial, 135 Ala. 168,185, 33 So. 268; A. G. S. R. Co. v. Johnston, 128 Ala. 283,295, 29 So. 771; Burger v. State, 83 Ala. 36, 3 So. 319; Underhill on Criminal Ev. § 222; 1 Greenl. on Ev. (15th Ed.) § 448 et seq.; 3 Ency. of Ev. 849; 2 Ency. of Ev. 407; 5 Jones on Ev. §§ 828, 901.
There was prejudicial error in the undue limiting of the cross-examination of the state's witness Hunt, where bias or prejudice was sought to be shown. The defendant was not permitted on cross-examination, to ask the witness, "You fell out with this man and his whole family after you were arrested for having a still?" This question, in the use of the words "this man," referred to defendant.
The judgment of the Court of Appeals is reversed, and the cause remanded to that court for further consideration in accordance with this opinion.
Writ granted; reversed and remanded.
ANDERSON, C. J., and SAYRE, SOMERVILLE, GARDNER, and MILLER, JJ., concur.
McCLELLAN, J., not sitting.